Clark claims that the district court abused its discretion when
                   it refused to provide his proposed jury instruction because the court
                   believed the instruction was not supported by Nevada law. He asserts
                   that the instruction is supported by Bails v. State, 92 Nev. 95, 96-97, 545
                   P.2d 1155, 1155-56 (1976), which permits the district court to allow such
                   an instruction. The State asserts that the court properly instructed the
                   jury on reasonable doubt, so the court had the discretion to reject the
                   proposed instruction.
                               "The district court has broad discretion to settle jury
                   instructions, and this court reviews the district court's decision for an
                   abuse of that discretion or judicial error."    Rose v. State, 127 Nev. 494,
                   500, 255 P.3d 291, 295 (2011) (quoting Crawford v. State, 121 Nev. 744,
                   748, 121 P.3d 582 585 (2005)). "An abuse of discretion occurs if the district
                   court's decision is arbitrary or capricious or if it exceeds the bounds of law
                   or reason." Jackson v. State, 117 Nev. 116, 120, 17 P.3d 998, 1000 (2001).
                               In Bails, the defendant was charged with first-degree murder.
                   92 Nev. at 96, 545 P.2d at 1155. The only evidence against him was
                   circumstantial. Id. He requested a specific jury instruction on reasonable
                   doubt, but the district court rejected Bails's specific instruction.   Id. at 96-
                   97, 545 P.2d at 1155-56. This court affirmed the district court's decision
                   and explained that the district court does not err when it "refuse[s] to give
                   the instruction if the jury is properly instructed regarding reasonable
                   doubt." Id. at 97, 545 P.2d at 1156. However, this court also clarified that
                   the district court had the discretion to issue such an instruction. Id.
                               In the instant case, the district court did not abuse its
                   discretion by rejecting Clark's proposed instruction. Although the district
                   court could have issued the instruction, it was not required to do so

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    eto
                     because it properly instructed the jury on reasonable doubt. The court's
                     mistaken belief that the instruction was not supported by Nevada law is of
                     no import. The district court correctly concluded that instruction need not
                     be given, even if it did so, at least in part, based on the incorrect belief
                     that the instruction was not supported by Nevada law.     See Wyatt v. State,
                     86 Nev. 294, 298, 468 P.2d 338, 341 (1970) ("If a judgment or order of a
                     trial court reaches the right result, although it is based on an incorrect
                     ground, the judgment or order will be affirmed on appeal.")."
                     Sufficiency of the evidence
                                  Clark next argues that the State did not present any direct
                     evidence that he committed the crimes charged and that it solely relied
                     upon circumstantial evidence. He claims that the State also did not
                     present any evidence that he entered the victim's apartment, only that he
                     was outside the apartment and that he carried a pole. The State concedes
                     that it used circumstantial evidence to prove Clark's guilt, but it argues
                     that Nevada law permits this reliance.
                                  In reviewing the sufficiency of the evidence, this court
                     determines "whether, after viewing the evidence in the light most
                     favorable to the prosecution, any rational trier of fact could have found the
                     essential elements of the crime beyond a reasonable doubt."       Mitchell v.
                     State, 124 Nev. 807, 816, 192 P.3d 721, 727 (2008) (internal quotation


                           'Clark secondarily argues that this court should adopt the Indiana
                     rule articulated in Robey v. State, 454 N.E.2d 1221, 1222 (Ind. 1983),
                     abrogated by McGowan v. State, 27 N.E.3d 760 (2015), and require that
                     such an instruction be given when requested. This argument is also•
                     unpersuasive because the Nevada Legislature has codified the precise
                     instruction that the trial courts must provide for reasonable doubt. See
                     NRS 175.211.

SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1947A    Atelw
                 marks omitted). "This court will not reweigh the evidence or evaluate the
                 credibility of witnesses."   Id. "[I]t is the jury's function .. . to assess the
                 weight of the evidence and . . . credibility of witnesses." Rose v. State, 123
                 Nev. 194, 202-03, 163 P.3d 408, 414 (2007) (internal quotations omitted)
                 (alteration in original). Moreover, a jury may rely on circumstantial
                 evidence. Wilkins v. State, 96 Nev. 367, 374, 609 P.2d 309, 313 (1980).
                             To convict a defendant of home invasion, the State must prove
                 that the defendant (1) "forcibly enter[ed]," (2) "an inhabited dwelling," (3)
                 "without permission of the owner, resident or lawful occupant." NRS
                 205.067(1). A person "forcibly enters" when he or she enters through "any
                 act of physical force resulting in damage to the structure." NRS
                 205.067(5)(a). An "inhabited dwelling" is "any structure . . . in which the
                 owner or other lawful occupant resides." NRS 205.067(5)(b).
                             First, police officers testified at trial that force was used to
                 gain entry to the apartment and the victim described the window as being
                 "completely trashed." Trial testimony also revealed that Clark (or a
                 person for whom he is vicariously liable 2) was the person who entered the
                 apartment. Second, the victim testified that he lived with his daughter in
                 the apartment where the crime occurred. Lastly, the victim testified that
                 he did not give anyone permission to be in his apartment at the time the
                 crime occurred and that he did not give anyone permission to take his


                       2At  trial, a witness testified that during the later evening hours of
                 April 26, 2013, she saw Clark and another man, who also resided in the
                 complex, on the balcony of the apartment where the victim resided. She
                 also testified that she contacted the police because she believed that Clark
                 and his associate were breaking into the victim's apartment.




SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    e
                DVD player. Therefore, the State presented sufficient evidence to prove
                home invasion.
                            To convict a defendant of burglary, the State must prove that
                the defendant (1) "enter[ed] any house, room, apartment," etc., (2) "with, [
                inter alict], the intent to commit grand or petit larceny." NRS 205.060(1).
                The jury may determine the defendant's intent based upon his or her
                actions. NRS 205.065.
                            The same trial testimony that demonstrates that Clark or
                someone for whom he is vicariously liable forcibly entered the victim's
                residence for the home invasion charge also demonstrates that Clark or
                someone for whom he is vicariously liable entered the victim's apartment
                to commit burglary. Additionally, a police detective testified that he
                recovered the victim's DVD player from the apartment where Clark lived.
                Because the victim's property was stolen and one item of property was
                recovered from Clark's residence, the jury can infer that Clark or someone
                for whom he is vicariously liable entered the victim's apartment with the
                intent to commit larceny. Therefore, the State presented sufficient
                evidence to prove burglary.
                Habitual criminal adjudication
                            At the sentencing hearing, the State presented certified prior
                judgments of conviction against Clark for being under the influence of a
                controlled substance, coercion, larceny from the person, and two
                convictions for possession of a controlled substance with intent to sell.
                After testimony and argument, the court announced that it was
                sentencing Clark under the small habitual criminal statute and sentenced
                him to 5 to 15 years.



SUPREME COURT
     OF
   NEVADA
                                                      5
(0) 1947A mem
                             Clark contends that his prior convictions do not justify
                 adjudication as a habitual criminal because three of his five felony
                 convictions were for stale, non-violent, drug offenses. He also contends
                 that the court merely adjudicated him to be a habitual criminal because he
                 had the necessary number of prior convictions. The State argues that the
                 district court appropriately sentenced Clark under the small habitual
                 criminal statute because Clark's criminal history was extensive. 3
                             This court has indicated that "[o]ur habitual criminality
                 statute exists to enable the criminal justice system to deal determinedly
                 with career criminals who pose a serious threat to public safety."   Sessions
                 v. State, 106 Nev. 186, 191, 789 P.2d 1242, 1245 (1990). Adjudication of a
                 defendant as a habitual criminal is "subject to the broadest kind of judicial
                 discretion." Tanksley v. State, 113 Nev. 997, 1004, 946 P.2d 148, 152
                 (1997) (internal quotations omitted).
                             In determining whether habitual criminal adjudication is
                 proper, "Kilns court looks to the record as a whole to determine whether
                 the sentencing court actually exercised its discretion."    O'Neill v. State,


                       3 Whether   the court's adjudication of Clark as a habitual criminal is
                 properly before this court on appeal is disputed. The court filed its
                 amended judgment of conviction, in which it memorialized that it
                 sentenced Clark under the small habitual criminal statute, on June 5,
                 2014. Clark's notice of appeal states that he intended to appeal the
                 district court's February 20, 2014 judgment—the original judgment of
                 conviction—which does not reference adjudication as a habitual criminal.
                 Clark did not file a notice of appeal for the amended judgment of
                 conviction or second amended judgment of conviction in which the
                 habitual criminal adjudication, announced at the sentencing hearing, is
                 recorded. See NRAP 3(a)(1)-(2). To promote judicial economy, we will
                 address the merits of Clark's arguments while still noting that we could
                 dispose of this issue on procedural grounds.

SUPREME COURT
        OF
     NEVADA
                                                         6
(0) 1947A    e
                   123 Nev. 9, 16, 153 P.3d 38, 43 (2007) (internal quotations omitted). So
                   long as "the sentencing court was not operating under a misconception of
                   the law regarding the discretionary nature of a habitual criminal
                   adjudication . . . the sentencing court has met its obligation under Nevada
                   law." Id. (internal quotations omitted). "[A] district court may consider
                   facts such as a defendant's criminal history, mitigation evidence, victim
                   impact statements and the like in determining whether to dismiss such a
                   count." Id.
                                 NRS 207.010 allows the sentencing court to dismiss the
                   habitual criminal count "when the prior offenses are stale or trivial, or in
                   other circumstances where an adjudication of habitual criminality would
                   not serve the purposes of the statute or the interests of justice."   French v.
                   State, 98 Nev. 235, 237 645 P.2d 440, 441 (1982). "NRS 207.010 makes no
                   special allowance for non-violent crimes or for the remoteness of
                   convictions; instead, these are considerations within the discretion of the
                   district court."   Arajakis v. State, 108 Nev. 976, 983, 843 P.2d 800, 805
                   (1992). Nonetheless, this court has reversed a district court's adjudication
                   when the supporting felony convictions are too stale or too remote.         See
                   Sessions v. State, 106 Nev. at 191, 789 P.2d at 1244-45 (reversing a district
                   court's decision to adjudicate the defendant as a habitual criminal based
                   on a 31-year-old "conviction for theft of property valued at over fifty
                   dollars," a 27-year-old conviction for grand theft, and a 25-year-old
                   "conviction for escape without the use of force").
                                 Despite its failure to make particularized findings, the record
                   reflects that the court exercised its discretion. At sentencing, the State
                   presented evidence that Clark had, prior to the instant case, been
                   convicted of five felonies. Clark also personally addressed the court

SUPREME COURT
        OP
     NEVADA
                                                          7
(0) 1947A    (e)
                  regarding his criminal history and, after entertaining oral argument, the
                  court adjudicated Clark under the small habitual criminal statute, NRS
                  207.010(1)(a). Had the court misunderstood "the discretionary nature of a
                  habitual criminal adjudication," Hughes v. State, 116 Nev. 327, 333, 996
                  P.2d 890, 894 (2000), the court would likely have adjudicated Clark under
                  the large habitual criminal statute, NRS 207.010(1)(b). Thus, the court's
                  determination to sentence Clark under the small habitual criminal statute
                  shows that it exercised its discretion and did not simply count the number
                  of felonies in Clark's criminal history record.
                               The district court also did not abuse its discretion in
                  adjudicating Clark as a habitual criminal because his prior convictions are
                  neither too stale nor too remote. Clark's convictions occurred only five
                  years after his last felony convictions. Moreover, his criminal history
                  spans approximately 20 years, unlike the defendant's criminal history in
                  Sessions, in which the most recent prior felony conviction occurred 25
                  years ago.    Sessions, 106 Nev. at 191, 789 P.2d at 1245. Equally
                  important, the district court heard argument from the State, to which the
                  defense did not object, that whenever Clark received probation or parole
                  he violated the terms of his probation or parole and was re-incarcerated.
                  Besides the felony convictions, the State informed the court that Clark
                  was convicted for three gross misdemeanors and six misdemeanors.
                  Accordingly, Clark's criminal history record is not too remote to support
                  habitual criminal adjudication.
                               Likewise, Clark's convictions are not too trivial to support
                  habitual criminal adjudication. Clark attempts to portray himself to this
                  court as a non-violent victim of an unfortunate drug addiction. This
                  assertion is untenable, and Clark has not presented any evidence to

SUPREME COURT
      OF
    NEVADA
                                                         8
WI 1947A catair
                 support his claim that he suffers from drug addiction. While three of his
                 convictions were for drug-related crimes, he was only once convicted for
                 being under the influence of a controlled substance. HisS remaining two
                 drug offenses were for trafficking, and trafficking does not indisputably
                 indicate that he is an addict. Further, his convictions for coercion and
                 larceny from the person both arose from theft-related incidences. Thus,
                 the court did not abuse its discretion.
                 Amending the judgment of conviction
                             The district court's judgment of conviction erroneously omitted
                 that the court sentenced Clark under the small habitual criminal statute.
                 Consequently, the Nevada Department of Corrections contacted the court
                 to clarify the sentencing statute, because the sentence the court ordered,
                 without indicating that Clark was sentenced as a habitual criminal,
                 exceeded the statutory maximums. Upon learning of this omission, the
                 district court filed an amended judgment of conviction. The amended
                 judgment reflected that Clark was sentenced under the small habitual
                 criminal statute and, in handwriting initialed by the judge, referenced the
                 transcript of the sentencing hearing where the court announced its order.
                 The court subsequently filed a second amended judgment of conviction.
                 The content of the second amended judgment is identical to that of the
                 first amended judgment, except that the handwritten material is typed.
                             Clark claims that the district court essentially resentenced
                 him as a habitual criminal when it amended the judgment of conviction.
                 He further claims that the court punished him more harshly in the
                 amended judgment. He asserts that the court did not merely correct a
                 clerical error but that the court exercised its discretion and sentenced him
                 under "an entirely different" statute. However, the State claims that the

SUPREME COURT
        OF
     NEVADA
                                                           9
(0) 1947A    e
                 judgment of conviction inadvertently failed to reflect that the district court
                 sentenced Clark pursuant to the small habitual criminal statute and
                 simply corrected a clerical error.
                              Illegal sentence
                              Nevada's general rule regarding jurisdiction over a criminal
                 case on appeal is provided by NRS 177.155, which states that "[t]he
                 supervision and control of the proceedings on appeal shall be in the
                 appellate court from the time the notice of appeal is filed with its clerk."
                 After a notice of appeal is filed, jurisdiction "is vested solely in the
                 supreme court until the remittitur issues to the district court."    Buffington

                 v. State, 110 Nev. 124, 126, 868 P.2d 643, 644 (1994). Nevada's statutory
                 scheme therefore provides that a district court lacks jurisdiction over a
                 case from the filing of the notice of appeal until the remittitur is issued.
                              The State incorrectly contends that Nevada's general rule that
                 district courts are divested of jurisdiction once a notice of appeal is filed
                 does not divest a district court of its authority to correct a clerical error
                 pursuant to NRS 176.565, which allows the district court to correct
                 "Hlerical mistakes in judgments. . . at any time." In Medina v. State, 122
                 Nev. 346, 356 n.25, 143 P.3d 471, 477 n.25 (2006), this court stated the
                 following:
                                    We note that there is a clerical error in the
                              judgment of conviction. The judgment incorrectly
                              states that appellant was convicted pursuant to a
                              guilty plea. In fact, appellant was convicted
                              pursuant to a jury verdict. Following this court's
                              issuance of its remittitur, the district court shall
                              correct this error in the judgment of conviction.
                              See NRS 176.565 (providing that clerical error in
                              judgments may be corrected at any time);
                              Buffington v. State, 110 Nev. 124, 126, 868 P.2d
                              643, 644 (1994) (explaining that district court does
SUPREME COURT
        OF
     NEVADA
                                                        10
(0) 1947A    e
                            not regain jurisdiction following an appeal until
                            supreme court issues its remittitur).
                            Here, the district court twice amended Clark's judgment of
                conviction after Clark had filed his notice of appeal. Even considering the
                court's omission of NRS 207.010 to be a clerical error, the district court
                exceeded its jurisdiction when it filed the amended judgment and the
                second amended judgment.
                            However, this court has explained that "it is the sentencing
                court that has the inherent authority to correct its sentence."   Passanisi v.
                State, 108 Nev. 318, 321, 831 P.2d 1371, 1372 (1992), overruled on other
                grounds by Harris v. State, 130 Nev., Adv. Op. 47, 329 P.3d 619 (2014).
                This court has also explained that "[a] motion to correct an illegal sentence
                is an appropriate vehicle for raising the claim that a sentence is facially
                illegal at any time." Edwards v. State, 112 Nev. 704, 708, 918 P.2d 321,
                324 (1996). "An illegal sentence . . . [is] one at variance with the
                controlling sentencing statute, or illegal in the sense that the court goes
                beyond its authority by acting without jurisdiction or imposing a sentence
                in excess of the statutory maximum provided."        Id. (internal quotations
                omitted). Therefore, Clark should have contested his sentence in a motion
                before the district court.   See id.   Because the sentencing court has "the
                inherent authority to correct its sentence," see Passanisi, 108 Nev. at 321,
                831 P.2d at 1372, Clark has incorrectly raised the issue for the first time
                on appeal to this court. Besides Clark's procedural error, we also conclude
                that Clark's argument that his sentence was illegal is meritless. The
                district court, in its original judgment of conviction, omitted that it
                sentenced Clark as a habitual criminal and instead cited to the burglary
                and home invasion statutes— both category B felonies providing for prison
                terms of 1-10 years.   See NRS 205.060(2); NRS 205.067(2); see also NRS
SUPREME COURT

        OF
     NEVADA
                                                       11
(0) I947A
                   207.010(1)(a) (providing that punishment pursuant to "small" habitual
                   criminal adjudication requires a prison term of 5-20 years). Therefore, the
                   imposition of a 5-15 year prison term for burglary and home invasion
                   would have exceeded that allowed by statute. Regardless, the transcript
                   of the sentencing hearing reflects that the district court sentenced Clark
                   under the small habitual criminal statute. Because the court clearly
                   intended to sentence Clark under NRS 207.010(1)(a), the sentence is not
                   illegal. Had Clark filed a motion to modify the judgment of conviction
                   instead of needlessly pursuing this issue on appeal, the district court could
                   have promptly and expeditiously corrected the judgment to include
                   adjudication as a habitual criminal. Such a procedure also would not have
                   prevented Clark from arguing on appeal that the district court abused its
                   discretion in adjudicating,him as a habitual criminal.
                               Clerical error
                               Clark argues that when the district court amended the
                   judgment of conviction to include that he was sentenced under the small
                   habitual criminal statute, the court exercised judicial discretion and
                   essentially resentenced him without notice. Interestingly, Clark does not
                   explain how an amended judgment of conviction, which reflects the
                   sentence that the court pronounced at the sentencing hearing, constitutes
                   resentencing. Moreover, Clark did not contest the legality of his sentence
                   at the sentencing hearing. Indeed, he would not have had any grounds to
                   do so because the sentence fully comports with NRS 207.010(1)(a).
                               This court has distinguished between judicial errors and
                   clerical errors. Robertson v. State, 109 Nev. 1086, 1088 n.1, 863 P.2d 1040,
                   1041 n.1 (1993), overruled on other grounds by Krauss v. State, 116 Nev.
                   307, 310, 998 P.2d 163, 165 (2000). A clerical error is the result of "a

SUPREME COURT
        OF
     NEVADA
                                                        12
(0) 1947A    er,
                 minor mistake or inadvertence and not from judicial reasoning or
                 determination; esp., a drafter's or typist's technical error that can be
                 rectified without serious doubt about the correct reading."           Error (2.
                 clerical error), Black's Law Dictionary (10th ed. 2014). This court has
                 specifically concluded that an error involving a failure to "make the record
                 speak the truth concerning acts done" was a clerical error, not a judicial
                 error. Robertson, 109 Nev. at 1088 n.1, 863 P.2d at 1041 n.1.
                              Here, the judgment of conviction did not "speak the
                 determination," Channel 13 of Las Vegas, Inc. v. Ettlinger, 94 Nev. 578,
                 580, 583 P.2d 1085, 1086 (1978), that the court made during the
                 sentencing hearing. The written judgment states that Clark was
                 sentenced to a maximum prison term of 180 months with parole eligibility
                 after 60 months pursuant to NRS 205.067 and NRS 205.060. However,
                 the sentencing transcript reveals that the court pronounced the same term
                 of imprisonment but adjudicated Clark under the small habitual criminal
                 statute.
                              In the amended judgments of conviction, the court attempted
                 to correct its prior error by including the small habitual criminal statute.
                 The amended judgments did not increase Clark's term of imprisonment, so
                 he was not punished more harshly. Moreover, the record does not contain
                 any indication that the court reconsidered its sentence, because the term
                 of imprisonment in all three judgments is the same as the term the judge
                 announced at the hearing. Cf., Ledbetter v. State, 122 Nev. 252, 266, 129
                 P.3d 671, 681 (2006) (concluding that lallthough a district court may
                 modify an oral pronouncement of a defendant's sentence in a subsequent
                 written judgment, there is no indication in the record before us that the
                 district court intended to do so in this case" (internal footnote omitted)).

SUPREME COURT
        OF
     NEVADA
                                                        13
(0) 1947A    e
                            Because we conclude that the district court did not have
                jurisdiction to enter the amended judgments of conviction, the matter
                must be remanded to the district court for the vacating of the amended
                judgments. Further, on remand, we instruct the district court to enter a
                third amended judgment of conviction correcting its clerical error and
                again making clear that Clark was adjudicated as a habitual criminal and
                sentenced pursuant to NRS 207.010(1)(a).
                            Accordingly, we ORDER the judgment of conviction
                AFFIRMED IN PART and VACATED IN PART and we REMAND this
                matter to the district court with instructions as noted above.



                                                                                 J.
                                                    Parraguirre


                                                                                 J.
                                                    Douglas


                                                                                 J.




                cc: Hon. Valorie J. Vega, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     14
(0) (947A